Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 5/17/22. As directed by the amendment, claims 1, 8, and 11 have been amended, claims 3, 7, 10 and 13 have been canceled, and no claims have been added. Thus, claims 1-2, 4-6, 8-9, 11-12, 14-16, and 18-21 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
(1) A system comprising a plurality of subsystems configured to be progressively removed to provide decreasing levels of lower trunk and leg support, said plurality of subsystems including waist, upper leg, lower leg, and foot retention subsystems, said waist subsystem including a curved base having two terminal ends, a top edge and a bottom edge, a vertical extension, and a strap, wherein “said top edge is located above the hip joint and said lower edge extends down into the glute when in use” (claim 1, In. 16-17) in combination with the remaining claim limitations; or
(2) A method to assist a user to perform functions such as walking, comprising the steps of: providing a plurality of subsystems configured to be progressively removed to provide decreasing levels of lower trunk and leg support, wherein “said waist support system is first removed....said upper leg subsystem removed after said waist support subsystem...said lower leg subsystem removed after said upper leg subsystem...said foot retainers removed after said lower leg subsystem” (claim 11, ln. 9-28)  in combination with the remaining claim limitation. 
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785